      Case 1:19-cr-20631-DPG Document 32 Entered on FLSD Docket 10/10/2019 Page 1 of 1
                                  CO U RT M IN UTES                                   Page 9

                                M agistrate Judge Lauren F.Louis
              AtkinsBuildingCourthouse-11thFloor             Date:10/9/19   Time:10:00a.m.
Defendant:2)CarlosM Rodriguez        J#:20602-104 Case#:I9-ZO63I-CR-GAYLES/OTAZO-REYES
AUSA: ElizabethYoung                       Attorney: HOW ARD SCHUMARCHERICJA)
Violation: CONSP/COM M IT BANK& W IRE FRAUD
Proceeding: PTD                                                    CJA Appt:
Bond/PTD Held:C Yes C No             Recom mended Bond:PTD
                                                                   Co-signed by:
 f- Surrenderand/ordonotobtainpassports/traveldocs                      Language: English

     ReporttoPTSasdirected/or        x'saweek/monthby                    Disposition:
     phone:      x'saweek/monthinperson                                   neftalread arrained
 Ns Random urinetestingbyPretrialServices
     Treatm entasdeem ed necessary                                       Counselrequestsa continuance ofthe
 V   Refrain from excessive use ofalcohol                                D
                                                                          etention hearing to 10/10/19
 F- Participate in m entalhealth assessm ent& treatm ent
 f-- Maintainorseekfull-timeemployment/education
 f-' Nocontactwithvictims/witnesses
 C   No firearm s
 1-- Notto encum berproperty
 T- M ay notvisittransportation establishm ents
     HomeConfinement/ElectronicMonitoringand/or
     Curfew             pm to          am ,paid by
     Allow ances:M edicalneeds,courtappearances,attorney visits,
     religious,em ploym ent
 f- Travelextended to:                                                      '
 f- Other:                                                                from SpeedyTrialClock
NEXT COURTAPPEARANCE Date:                  Tim e:            Judge:                       Place:
ReportRE Counsel:
prp Heuring:                    10/10/19             10:00 o.m .         Duty/M iam i
Prelim/ArraignorRemoval:
Status Conference RE:
